DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority to provisional application 62/553053 filed on 8/31/17.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/6/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1 is directed to a statutory category as a process, claim 20 is directed to a statutory category as a machine, and claim 11 is directed to an article of manufacture.
In view of Step 2A, Prong One, the claims are directed to a judicial as an abstract idea. Specifically the claims are directed to an abstract idea in the form of mental processes. 
The steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” or “by the processor”, nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the “by a processor” language, the claim, in view of broadest reasonable interpretation, encompasses the user manually “generating 
Thus, the claim recites an abstract idea in the form of a mental process.
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of processors and memory storage which at best represents mere generic computer components. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, there are no additional elements in the claim to apply this step. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
	Therefore claim 1 is rejected. This further applies to claims 11 and 20.
	Claim 2 recites similar mental processes in the form of “generating the first set of metrics for the first candidate design comprises: generating a first metric for the first candidate design based on a first geometrical analysis of the first candidate design, wherein the first metric indicates a degree to which the first candidate design meets an adjacency preference associated with the first potential occupant; and generating a second metric for the first candidate design based on a second geometrical analysis of the first candidate design, wherein the second metric indicates a degree to which the first candidate design meets one or more work style preferences associated with the first potential occupant” for which a user could generate such metrics with a pencil and paper. 
	Claims 3-7 recite the computations of distances as “identifying a first fixture included in the first candidate design based on the preference data; and computing a first distance between a first position included in the first candidate design and the first fixture” and “identifying a first fixture included in the first candidate design that is visible from a first position included in the first candidate design; and computing a first distance between the first position and the first fixture” and “identifying a first window included in the first candidate design that is visible from a first position included in the first candidate design; and computing a first distance between the first position and the first window”, paths as “determining a first set of paths that traverse a first position included in the first candidate design; and determining a number of paths included in the first set of paths” and lightings as “determining an estimated daylight level for each position included in a plurality of positions included in the first candidate design; and computing an average daylight level across the plurality of positions” all of which can be carried out on pencil and paper and do not preclude the steps from practically being performed in the human mind. Specifically the steps are merely calculations of data values. This further applies to claims 12-16.
	Claim 8 recites queries and responses as “generating a first survey that includes a first set of queries related to one or more attributes of the structure; determining a first set of responses to the first set of queries based on a first interaction with the first potential occupant; generating a second survey that includes a second set of queries related to the one or more attributes of the structure based on the first set of responses; and determining a second set of responses to the second set of queries based on a second interaction with the first potential occupant, wherein each response included in the second set of responses comprises a numerical value” where a user could mentally process various queries and responses with pencil and paper related to the design of the architecture. 
	Claims 9-10 merely recite design rules as “executing a set of geometrical construction rules for each candidate design included in the plurality of candidate designs based on a different set of construction parameters” and constraints and objectives as “wherein at least one design criterion included in the set of design criteria comprises a design constraint or a design objective” which can also be taken into account when carried out on pencil and paper and do not preclude the steps from practically being performed in the human mind. Specifically the steps are merely calculations of data values. This further applies to claims 17 and 19 as well as the weighted sum value of claim 18.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claims 1-2, 6, 8-11, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lin, Borong, et al. "Research on parametric design method for energy efficiency of green building in architectural scheme phase." Frontiers of Architectural Research 2.1 (2013): 11-22.

Regarding Claim 1: The reference discloses A computer-implemented method for generating an architectural design for a structure, the method comprising: 
generating preference data that indicates a set of preferences associated with a first potential occupant of the structure, wherein the preference data indicates at least one numerical value corresponding to a first attribute of the structure; (Lin. Page 18, Table 3, each numerical value corresponds to an attribute of a structure.)
generating a plurality of candidate designs for the structure via a generative design process, wherein each candidate design included in the plurality of candidate designs satisfies each design criterion included in a set of design criteria; (Lin. Page 13, Section 2, Paragraph 3, “Specifically, it can optimize the parameter combination of most energy-efficient building by adopting the building energy consumption level as the criteria of survival of the fittest during the genetic algorithm, which can eliminate the unqualified schemes which fail to meet the user’s input conditions by means of adding punishment on the schemes.”)
generating a first set of metrics for a first candidate design included in the plurality of candidate designs based on the preference data and one or more geometrical analyses of the first candidate design; and (Lin. Page 17, Table 2, window to wall ratios represent geometric analysis. Page 20, Section 3.2, Paragraph 3, “Limit of the input parameters includes the design assignment requirements, the designer preferences, weather conditions, indoor environment control settings, work and rest of indoor personnel and equipments and other basic information” represent preference data.)
generating a fitness metric for the first candidate design based on the first set of metrics, wherein the fitness metric indicates that the first candidate design meets the set of preferences to a greater degree than any other candidate design included in the plurality of candidate designs. (Lin. Page 13, Section 2, Paragraph 3, “Specifically, it can optimize the parameter combination of most energy-efficient building by adopting the building energy consumption level as the criteria of survival of the fittest during the genetic algorithm, which can eliminate the unqualified schemes which fail to meet the user’s input conditions by means of adding punishment on the schemes.”)

Regarding Claim 2: The reference discloses The computer-implemented method of claim 1, wherein generating the first set of metrics for the first candidate design comprises: generating a first metric for the first candidate design based on a first geometrical analysis of the first candidate design, wherein the first metric indicates a degree to which the first candidate design meets an adjacency preference associated with the first potential occupant; (Lin. Page 18, left column, first full paragraph, “The estimation of distance-based fitness: according to the closeness evaluation between individuals, the evaluation of individuals within a certain range is deemed to be the same.”) and generating a second metric for the first candidate design based on a second geometrical analysis of the first candidate design, wherein the second metric indicates a degree to which the first candidate design meets one or more work style preferences associated with the first potential occupant. (Lin. Page 20, Section 3.2, Paragraph 3, “Limit of the input parameters includes the design assignment requirements, the designer preferences, weather conditions, indoor environment control settings, work and rest of indoor personnel and equipments and other basic information” represent preference data.)

Regarding Claim 6: The reference discloses The computer-implemented method of claim 2, wherein generating the second metric for the first candidate design comprises: determining an estimated daylight level for each position included in a plurality of positions included in the first candidate design; and computing an average daylight level across the plurality of positions. (Lin. 2.1.4. “Daylighting and lighting energy demand prediction model. Since the utilization of natural light to save lighting energy consumption is a mature technology widely used in saving of natural resources, it is necessary to consider the energy saving potential of this technology in building energy consumption prediction model. Based on the combination of energy consumption of building predictive model for natural lighting control and the energy saving evaluation standard on DA (Daylight Autonomy)of natural lighting, this paper adopts detailed simulation software to regress fitting results, and establishes the empirical formula to calculated the DA of natural lighting, thus predicting the lighting energy consumption.” The DA represents average daylight across a plurality of positions.)

Regarding Claim 8: The reference discloses The computer-implemented method of claim 1, wherein generating the preference data comprises: generating a first survey that includes a first set of queries related to one or more attributes of the structure; determining a first set of responses to the first set of queries based on a first interaction with the first potential occupant; generating a second survey that includes a second set of queries related to the one or more attributes of the structure based on the first set of responses; and determining a second set of responses to the second set of queries based on a second interaction with the first potential occupant, wherein each response included in the second set of responses comprises a numerical value. (Lin. Page 21, bottom left, “After outputthe feedback program of the selected scheme into the sensitivity analysis curve, it can see the energy-saving benefits obtained by changing design parameters. Mean-time, it can output the text design guidelines and propose the best values and optimization direction of design para-meters from the aspect of energy-saving.”)

Regarding Claim 9: The reference discloses The computer-implemented method of claim 1, wherein generating the plurality of candidate designs for the structure comprises executing a set of geometrical construction rules for each candidate design included in the plurality of candidate designs based on a different set of construction parameters. (Lin. Page 13, Section 2, Paragraph 3, “Specifically, it can optimize the parameter combination of most energy-efficient building by adopting the building energy consumption level as the criteria of survival of the fittest during the genetic algorithm, which can eliminate the unqualified schemes which fail to meet the user’s input conditions by means of adding punishment on the schemes.”)

Regarding Claim 10: The reference discloses The computer-implemented method of claim 1, wherein at least one design criterion included in the set of design criteria comprises a design constraint or a design objective. (Lin. Page 13, Section 2, Paragraph 3, “Specifically, it can optimize the parameter combination of most energy-efficient building by adopting the building energy consumption level as the criteria of survival of the fittest during the genetic algorithm, which can eliminate the unqualified schemes which fail to meet the user’s input conditions by means of adding punishment on the schemes.”)

Regarding Claim 11: See rejection for claim 1.

Regarding Claim 15: See rejection for claim 6.

Regarding Claim 17: See rejection for claim 9.

Regarding Claim 18: The reference discloses The non-transitory computer-readable medium of claim 11, wherein the step of generating the fitness metric for the first candidate design comprises computing a weighted sum of a subset of metrics included in the first set of metrics. (Lin. Equation 12, which recites a sum of weight of parameters)

Regarding Claim 19: The reference discloses The non-transitory computer-readable medium of claim 11, further comprising the steps of: generating calibration data based on a first interaction with the first potential occupant and a geometrical analysis of an existing structure associated with the potential occupant; and adjusting the fitness metric generated for the first candidate design based on the calibration data. (Lin. Figure 8 and Section 2.2, Paragraph 2, “When applying the genetic algorithm into the scheme design of an architectural design, it should appropriately select the encoding operator and transfer problem into model. By taking the building design information to be optimized (physical size of the building, building envelope performance, matching of equipment and system, etc.) as genes, building energy consumption as a fitness function…”)

Regarding Claim 20: See rejection for claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	Claim(s) 3-5, 7, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hoguet U.S. Patent Publication No. 2009/0160856, hereafter H.

Regarding Claim 3: Lin does not explicitly recite The computer-implemented method of claim 2, wherein generating the first metric for the first candidate design comprises: identifying a first fixture included in the first candidate design based on the preference data; and computing a first distance between a first position included in the first candidate design and the first fixture.
	However H recites The computer-implemented method of claim 2, wherein generating the first metric for the first candidate design comprises: identifying a first fixture included in the first candidate design based on the preference data; and computing a first distance between a first position included in the first candidate design and the first fixture. (H. Figure 18, “[0430] For automatic insertion and population of kitchen cabinets (such as cabinets 1170, 1172) into a structural design layout (such as layout 1148 or layout 1152) around and in conformance with structural elements (such as windows and possibly a closet) and other product elements already in the structural design layout (such as a sink, a stove, or a refrigerator and possibly a closet), the following non-exhaustive examples of design industry guidelines or standards may be applied… [0433] upper level kitchen cabinets may be spaced at standard distances from windows so as to not crowd out the windows.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize measurements of H with the design in Lin order to allow for computation and visualization of a (H. [0003]-[0004])

Regarding Claim 4: Lin does not explicitly recite The computer-implemented method of claim 2, wherein generating the second metric for the first candidate design comprises: identifying a first fixture included in the first candidate design that is visible from a first position included in the first candidate design; and computing a first distance between the first position and the first fixture.
However H recites The computer-implemented method of claim 2, wherein generating the second metric for the first candidate design comprises: identifying a first fixture included in the first candidate design that is visible from a first position included in the first candidate design; and computing a first distance between the first position and the first fixture. (H. Figure 18, “[0430] For automatic insertion and population of kitchen cabinets (such as cabinets 1170, 1172) into a structural design layout (such as layout 1148 or layout 1152) around and in conformance with structural elements (such as windows and possibly a closet) and other product elements already in the structural design layout (such as a sink, a stove, or a refrigerator and possibly a closet), the following non-exhaustive examples of design industry guidelines or standards may be applied… [0433] upper level kitchen cabinets may be spaced at standard distances from windows so as to not crowd out the windows.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize measurements of H with the design in Lin order to allow for computation and visualization of a structure in order to more quickly view the information and allow for a more organized representation of the information. (H. [0003]-[0004])

Regarding Claim 5: Lin does not explicitly recite The computer-implemented method of claim 2, wherein generating the second metric for the first candidate design comprises: determining a first set of paths that traverse a first position included in the first candidate design; and determining a number of paths included in the first set of paths.
However H recites The computer-implemented method of claim 2, wherein generating the second metric for the first candidate design comprises: determining a first set of paths that traverse a first position included in the  (H. “[0428] (2) core product elements such as a sink, a refrigerator and a stove may be most advantageously positioned in a kitchen to form a "work triangle" of the products, sized so that, for example, the products may be located near to one another and a person using the products may walk to all three easily.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize measurements of H with the design in Lin order to allow for computation and visualization of a path in a structure in order to more quickly view the information and allow for a more organized representation of the information. (H. [0003]-[0004])

Regarding Claim 7: Lin does not explicitly recite The computer-implemented method of claim 2, wherein generating the second metric for the first candidate design comprises: identifying a first window included in the first candidate design that is visible from a first position included in the first candidate design; and computing a first distance between the first position and the first window.
However H recites The computer-implemented method of claim 2, wherein generating the second metric for the first candidate design comprises: identifying a first window included in the first candidate design that is visible from a first position included in the first candidate design; and computing a first distance between the first position and the first window. (H. Figure 18, “[0430] For automatic insertion and population of kitchen cabinets (such as cabinets 1170, 1172) into a structural design layout (such as layout 1148 or layout 1152) around and in conformance with structural elements (such as windows and possibly a closet) and other product elements already in the structural design layout (such as a sink, a stove, or a refrigerator and possibly a closet), the following non-exhaustive examples of design industry guidelines or standards may be applied… [0433] upper level kitchen cabinets may be spaced at standard distances from windows so as to not crowd out the windows.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize measurements of H with the design in Lin order to allow for computation and visualization of a structure in order to more quickly view the information and allow for a more organized representation of the information. (H. [0003]-[0004])

Regarding Claim 12: See rejection for claim 3.

Regarding Claim 13: See rejection for claim 4.

Regarding Claim 14: See rejection for claim 5.

Regarding Claim 16: See rejection for claim 7.
Conclusion
8. 	All Claims are rejected.		

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
i)	Michalek, Jeremy, Ruchi Choudhary, and Panos Papalambros. "Architectural layout design optimization." Engineering optimization 34.5 (2002): 461-484, which teaches design optimization of an architectural layout.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

SAA




March 27, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128